 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1239 
In the House of Representatives, U. S.,

April 21, 2010
 
RESOLUTION 
Commending the University of Connecticut Huskies for their historic win in the 2010 NCAA Division I Women’s Basketball Tournament. 
 
 
Whereas, on April 6, 2010, the University of Connecticut Huskies defeated the University of Stanford Cardinal 53 to 47 in the final game of the National Collegiate Athletic Association Division I Women’s Basketball Tournament in San Antonio, Texas; 
Whereas the Huskies were undefeated with a record of 39–0, defeating 38 of their 39 opponents by more than 10 points; 
Whereas the Huskies have won a record 78 games in a row; 
Whereas the Huskies were undefeated for the 4th time since 1994–1995; 
Whereas the Huskies have won 7 national titles, second most in NCAA Division I women’s basketball history; 
Whereas senior center Tina Charles was chosen as the Naismith Award winner, the Wooden Award winner, the United States Basketball Writers Association player of the year, and Associated Press player of the year; 
Whereas junior forward Maya Moore was chosen as the State Farm Wade Trophy player of the year and as the Women’s Final Four Most Valuable Player; 
Whereas Maya Moore and Tina Charles were chosen as first team All-Americans and as members of the Final Four First All Tournament Team; 
Whereas Coach Geno Auriemma, who holds the highest winning percentage among active coaches, serves as president of the Women’s Basketball Coaches Association and coach of the 2012 United States Olympic team; 
Whereas the University of Connecticut Women’s Basketball program has a 100 percent graduation rate among four-year players, representing the team’s commitment to achievement in the classroom as well as on the court; 
Whereas each player, coach, athletic trainer, and staff member of the University of Connecticut Huskies dedicated their season and their tireless efforts to their perfect record and the NCAA championship; and 
Whereas residents of Connecticut and Huskies fans worldwide are to be commended for their longstanding support, perseverance, and pride in this team: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Connecticut Huskies for their historic win in the 2010 National Collegiate Athletic Association Division I Women’s Basketball Tournament; 
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in the Huskies’ victory; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to University of Connecticut President Michael Hogan and head coach Geno Auriemma for appropriate display. 
 
Lorraine C. Miller,Clerk.
